Title: From John Adams to D.C. Ballard, 25 June 1815
From: Adams, John
To: Ballard, D.C.



(Copy)
Mr Ballard,
Quincy June 25th 1815

Your quotation from “An Irish publication” in your Saturday’s Paper, under your head of “free Trade” is ingenious and amusing. The Allegory of the Law Suit, is pretty and Supported, through out.
But the good humoured Witt was mistaken in a Fact. He characterises Samuel Adams as a “School Master.” This is an Error. Samuel Adams never was a Schoolmaster. He was a Merchant. He was the Son of Samuel Adams, Esquire, of famous Memory of Bull’s Wharf, in Boston, a famous Director of a Bank; and a Grandson of John Adams, of Boston, a Merchant; and a great Grandson of Joseph Adams, Senior, and a great great Grandson of Henry Adams, of Mount Wollaston. If the Irish Witt Should ever travel in America, and visit the Congregational Church-Yard in Quincy, he may See the Grave-Stones of Henry and Joseph, and if he will call on Mr. Jeddediah Adams, who lives next door to the Reverend Mr Whitney, he may See authentic Documents in proof. Samuel Adams was educated at Harvard Colledge in Cambridge, and took his Degrees regularly, of Bachelor of Arts and Master of Arts. When out of Colledge he entered the Store and counting–House of his Father’s Friend the Honourable Thomas Cushing, then not only an eminent Merchant in Boston, but a Pollitician of great popularity, a conspicuous Member of the Boston Seat, and Speaker of the House of Representatives of the Province. After taking his Degrees at Colledge, and compleating his Apprentisage in the most respectable Merchant’s Store in Boston, he Samuel Adams opened a Store and Sett up in trade for himself. But having acquired a taste for Reading and Litterature; and not being able to attend to details and Invoices, today-books, ledgers, and Italian Methods of Book-keeping, he did not Succeed. He did not become a Bankrupt however. He paid his Debts and retired to the Seat of his Ancestors on Bull’s Wharf, and Subsisted in their Malt-house. He preferred “one hour of Social Enjoyment to ten thousand years contemplation of ten thousand Pounds Sterling.” J.
Please to insert, what is above, and no more, in your Patriot. Say nothing about me. But if you are pressed upon this Subject this Shall be your Sufficient Warrant

John Adams.